Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a replacement for the Office Action of 11/27/2020 based on the Petition Decision of 2/4/2021.
The shortened statutory period for reply is set to expire 3 months from the mailing date of this communication.
Claims  1 and 33-42 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 33--42 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Melman (US 2014/0314872) in view of Ladd et al. (US 2007/0048335) and further in view of Dyer et al. (US 2016/0366879)
Melman teaches a composition comprising a buffering agent and an antimicrobial agent, which is an antiseptic, being used for treating ophthalmic cavity. See the abstract and Para [0020]. The use of benzalkonium chloride as an antiseptic agent is taught in Para [0030] and [0077]. The pH of 6.5-7.5 is taught in claim 14. The use of a buffering agent such as, sodium bicarbonate is taught in claim 2. The use of a gel is taught in claim 39. The use of a polymer is taught in claim 58. Melman does not teach the use of an anesthetic. Melman differs from the claimed invention in the presence of specific gelling agents, and the specific viscosity. Ladd teaches a composition for treating anatomic surfaces comprising an antiseptic in combination with an anesthetic agent and a buffering agent. See Para [0003], [0006], [0008] and [0018]. The ophthalmic use of the composition is taught in Para [0008], [0010], [0020], [0021], 0023], [0039], [0040] and [0042]. The use of buffers such as, sodium carbonate, potassium chloride, sodium bisulfate and borate is taught in Para [0036]. The use of the composition in a gel or semi-gel is taught in Para [0019], [0021] and [0022]. The viscosity of 10,000-50,000 is taught in Para [0021]. The use of antiseptics, such as povidone iodine, benzalkonium chloride and chlorobutanol is taught in Para [0025], [0029]. The use of cellulose derivatives is taught in Para [0031]. The use of polyvinyl alcohol and carbomer is taught in Para [0030]. The use of an antibiotic is taught in Para [0029]. The use of a steroid is taught in Para [0037]. The concentration of an antiseptic, such as povidone-iodine is taught to be 5%. See Para [0007]. Dyer et al. teaches an antimicrobial composition comprising povidone iodine, poloxamer and cellulose derivatives. See claims, Para [0176] and Para [0187].  The pH of 1.5 and 6.5 is taught in Para [0390] and .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







/ZOHREH A FAY/Primary Examiner, Art Unit 1617